IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1179
                               Filed March 25, 2015

VICTOR MANUEL VENTURA,
     Petitioner-Appellee,

vs.

JEANETTE ZUAZUA,
     Respondent-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Johnson County, Paul D. Miller,

Judge.



       Jeanette Zuazua appeals the district court’s custody decree. AFFIRMED.



       Robert E. Peterson, Carroll, for appellant.

       David D. Burbidge of Johnston, Stannard, Klesner, Burbidge & Fitzgerald,

P.L.C., Iowa City, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2



BOWER, J.

       Jeanette Zuazua appeals the district court’s decree granting physical care

of two children to their father, Victor Manuel Ventura. She claims the court erred

in awarding physical care to Victor, and should have granted her physical care.

In the alternative, she claims the district court should have granted the parties

joint physical care. We find Jeanette has failed to preserve error on her claim for

joint physical care. Further, upon our de novo review, we find no reason to

change the district court’s grant of physical care to Victor. We affirm.

       Victor and Jeanette are the parents of B.V. and M.V., who were born in

2010 and 2011 respectively. The parties were never married. Victor is thirty-one

years old. He currently lives in Chicago, Illinois, and lives with his sister, brother-

in-law and their two children. He works fluctuating hours as a food supervisor on

a cruise ship on Lake Michigan. Jeanette is twenty-two years old. She currently

lives in Columbus Junction, Iowa, with her fiancé and his family. She works part-

time for a temporary employment agency.

       The parties separated in December 2012 after Jeanette and the children

moved to Iowa City from Chicago. Victor planned to move to Iowa City too, but

their relationship ended before he could move.           For the next few months,

Jeanette refused to tell Victor where she and the children were residing.

Eventually, Victor contacted the Iowa Department of Human Services (DHS) for

assistance in finding the children. The DHS connected Victor with the Johnson

County Sheriff’s Office, and a sheriff’s deputy was able to locate the children.
                                          3



       On February 13, 2013, Victor filed a petition to establish custody and

support. Victor requested physical care and joint legal custody. In her answer,

Jeanette requested physical care and joint legal custody.          On March 2, the

parties entered into a stipulation concerning temporary custody and support. The

parties agreed to temporary joint legal custody and temporary joint physical care.

The court approved the stipulation on March 8.

       The trial was held on March 5 and 6, 2014, and an order was filed on June

26. After a thorough review of the parties’ claims, the district court determined

placement of physical care with Victor would be in the best interest of the

children. Jeanette appeals.

II.    STANDARD OF REVIEW

       We review child custody decisions de novo. In re Marriage of Hynick, 727

N.W.2d 575, 577 (Iowa 2007). We have a duty to examine the entire record and

adjudicate anew the rights on the issues properly presented. In re Marriage of

Williams, 589 N.W.2d 759, 761 (Iowa Ct. App. 1998).           Despite our de novo

review, we give strong consideration to the district court’s fact findings, especially

with regard to witness credibility. Hynick, 727 N.W.2d at 577.

III.   ANALYSIS

       A.     Error Preservation

       Jeanette claims the district court erred by failing to grant the parties joint

physical care. Neither Jeanette nor Victor requested joint physical care at trial

and, as a result, the district court did not consider a joint physical care

arrangement in its custody order. Since Jeanette has raised this issue for the
                                        4



first time on appeal, we decline to consider this issue.      “It is a fundamental

doctrine of appellate review that issues must ordinarily be both raised and

decided by the district court before we will decide them on appeal.” Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).

      B.     Physical care

      In matters of child custody, the first and foremost consideration “is the best

interest of the child involved.” In re Marriage of Weidner, 338 N.W.2d 351, 356

(Iowa 1983); see also Iowa R. App. P. 6.904(3)(o). The Iowa Code provides a

nonexclusive list of factors to be considered in determining a custodial

arrangement that is in the best interest of a child. Iowa Code §§ 598.41(3),

600B.40 (2013); In re Marriage of Hansen, 733 N.W.2d 683, 696 (Iowa 2007).

We also look to the non-exclusive considerations articulated in In re Marriage of

Winter, 223 N.W.2d 165, 166–67 (Iowa 1974) (including the needs of the child,

the characteristics of the parents, the relationship between the child and each

parent, and the stability and wholesomeness of the proposed environment). The

goal is to assure the child “the opportunity for the maximum continuing physical

and emotional contact with both parents after the parents have separated . . .”

Iowa Code § 598.41(1)(a). We seek to place the child in the environment “most

likely to bring [the child] to health, both physically and mentally, and to social

maturity.” Hansen, 733 N.W.2d at 695.

      On appeal, Jeanette claims we should reverse the district court’s grant of

physical care of the parties’ two children to Victor. She claims, among other

things, that she was the children’s caregiver and would provide the children
                                          5



better care and stability than Victor. The district court concluded “placement of

physical care with Victor and his continued living arrangement with his sister’s

family provides the most stability for the minor children and is the best situation to

minister to the children’s daily needs. This placement is in the best interest of the

children.”   After our independent review of the record, we reach the same

conclusion as the district court.

       The parties’ relationship has been marked by instability and financial

troubles. Both parties claimed the role of primary caregiver to the children. The

court found Victor to be the most stable and suitable parent. By living with his

sister and her husband, Victor has a consistent and reliable source of care for his

children. The extended family has lived at the Chicago residence since 2009 and

they have plans to purchase a larger home1. Victor has held the same job for

almost two years. The job allows Victor flexibility in attending to his children’s

needs. Conversely, we are troubled by the fact Jeanette’s daycare provider does

not have a driver’s license or car insurance (it was revoked following a conviction

for driving while intoxicated) and yet she drives with the Ventura children in the

car, with Jeanette’s knowledge. We are also troubled by Jeanette’s decision to

keep the children from Victor in December 2012.            This act weighs against

Jeanette’s ability to foster a relationship between the children and their father.

We find Victor is in a better position to care for the children and foster their

relationship with Jeanette.




1
 Victor testified that extended family living together is common in his home country of
Guatemala.
                                        6



      C.     Appellate Attorney Fees

      Victor requests an award of appellate attorney fees for the total cost of this

appeal. An award of attorney fees is not a matter of right; it rests within our

discretion. In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005); see also

Iowa Code § 600B.26. We decide if an award is appropriate by considering the

needs of the party seeking fees, the other party’s ability to pay, and whether the

appeal required a party to defend the decree. In re Marriage of Berning, 745

N.W.2d 90, 94 (Iowa Ct. App. 2007). Since neither Victor nor Jeanette clearly

holds a superior financial position, we find both parties are responsible for their

own attorney fees. The costs are divided equally.

      AFFIRMED.